 1 Elliot Gale (State Bar No. 263326)
   egale@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767
 5 Attorneys for Plaintiff
   Kathy Knoch
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9
10
     KATY KNOCH,                                        Case No.: 2:17-cv-02534-MCE-EFB
11
                    Plaintiff,
12                                                      ORDER
13           vs.

14 AMERICAN ENTERPRISES, INC., ET. AL.
             Defendant.
15
16
                                                 ORDER
17
            Pursuant to the stipulation of the Parties, American Enterprises, Inc. is DISMISSED with
18
     prejudice and each party shall bear its own attorneys’ fees and costs. The Clerk of the Court is
19
     directed to close the case.
20
            IT IS SO ORDERED.
21
     Dated: October 8, 2019
22
23
24
25
26
27
28

                                                       1
                                                    ORDER
